NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                          v.

                        GARY GENE MAYO, Appellant.

                              No. 1 CA-CR 13-0310
                               FILED 4-8-2014


           Appeal from the Superior Court in Maricopa County
                         No. CR2011141901001
                 The Honorable Bruce R. Cohen, Judge

                                    AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office
By Joseph T. Maziarz, Phoenix
Counsel for Appellee

The Hopkins Law Office, P.C.
By Cedric Martin Hopkins, Tucson
Counsel for Appellant
                            STATE v. MAYO
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Peter B. Swann joined.


T H O M P S O N, Judge:

¶1             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969).
Counsel for Gary Gene Mayo (defendant) has advised us that, after
searching the entire record, he has been unable to discover any arguable
questions of law and has filed a brief requesting this court conduct an
Anders review of the record. Defendant has been afforded an opportunity
to file a supplemental brief in propria persona, but he has not done so.

¶2            An argument erupted between defendant and J.F. following
an avoided car accident in the parking lot of a strip mall. Defendant and
J.F. exited their respective vehicles and began arguing. Defendant
punched J.F. A third-party intervener attempted to break up the
altercation, and J.F. started walking back to his vehicle but collapsed and
began to make a “snoring” noise. Defendant moved to where J.F. was
laying, believing that he was "faking" his injuries, and proceeded to kick
him in the head. Defendant stopped once he noticed J.F. had become
unresponsive. J.F. was transported to a hospital where he was later
pronounced dead.

¶3            J.F.'s primary physician, his cardiologist, the medical
examiner, and an expert medical witness testified at trial as to J.F.'s health
and the cause of death. J.F. had multiple medical conditions which could
have caused him to suffer from "sudden cardiac death" 1 including
cardiovascular disease and scarring of the heart muscle tissue. Being
assaulted aggravated J.F.'s atherosclerotic hypertensive cardiovascular
disease, causing him to die of cardiac arrest.




1 "Sudden cardiac death" is when "the electrical control of the heart stops .
. . [and] there's no [longer any] effective electrical activity that is
stimulating the heart muscle to beat."



                                      2
                            STATE v. MAYO
                           Decision of the Court

¶4           The state charged defendant with one count of second-
degree murder, a class 1 felony. A jury convicted defendant of the lesser
offense of manslaughter, a class 2 felony. The trial court sentenced
defendant to an aggravated term of 12.5 years imprisonment and gave
him 622 days of presentence incarceration credit.

¶5            We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300, 451 P.2d at 881. We find none. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentence imposed was within the statutory limits. Pursuant to
State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984),
defendant’s counsel’s obligations in this appeal are at an end. Defendant
has thirty days from the date of this decision in which to proceed, if he so
desires, with an in propria persona motion for reconsideration or petition
for review.

¶6           We affirm the conviction and sentence.




                                :MJT




                                     3